DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to a method of producing a brass alloy, classified in B22F3/04.
II. Claims 17-18, drawn to a compact, classified in C22C9/04.
III. Claims 19-21, drawn to a billet, classified in C22C9/04.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). Group I does not require a compact it appears one of the steps of the method is for compacting. This step is taken as what is meant by the compact. In the instant case the compact could be made by any number of methods including uniaxial compression, powder injection molding, 3D printing process, hot isostatic compression, or compression by a press (e.g. press molding). 

Inventions II and III are related as mutually exclusive species in an intermediate-final product relationship. Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)). In the instant case, the intermediate product is deemed to be useful as a compact in other powder metallurgy  and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.

Inventions I and III are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case, the yellow brass billet of group III can be made from another suitable metallurgy processing such as metal injection molding, hot isostatic pressing, casting, or the like.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: The inventions are separately classified, have a separate status in the art where they are classifiable together, and/or require a different fields of search. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Jewell Briggs on 4/29/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-16. Affirmation of this election must be made by applicant in replying to this Office action. Claims 17-21 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Objections
Claim 6 is objected to because of the following informalities: Claim 6 recites the dimensions of the cylinder in inches. Applications are required to use the metric system. MPEP 608.01 IV. Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: The specification at several points uses only inches as the units to describe the dimensions of a cylinder. Applications are required to make use of the use the metric system. MPEP 608.01 IV. Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 15-18 of copending Application No. 16/750,851 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. 
Claim 1: Claim 1 of the reference application teaches a forming step, mixing with graphite and binder step, compacting step, heating to remove the binder, and two further heating’s where the material is sintered. The alloy in the reference application has the same lead content. 

Claim 2: Claim 2 of the reference application includes a similar prior to mixing heating step at 650-900C. Which encompasses the claimed range. MPEP 2144.05 provides guidance that overlapping ranges and claim ranges lying within prior art ranges both present a case of prima facie obviousness. Similarly they are patentably indistinct. 
Claims 3-7 and 9-11: Claims 3-7 and 9-11 appear to have substantially identical language between the two applications. 
Claim 8: Reference application claim 8 has an inhibitor in an amount of 0.02-0.8% which is in the claimed range. The encompassed range is prima facie obvious. MPEP 2144.05. The range is similarly patentably indistinct. 
Claim 12: Claim 12 of the reference application includes ranges for three heating steps. The first heating range meets the claimed range and the third heating range meets the second claimed heating range. 
Claim 13: Claim 15 of the reference application teaches a forming step, mixing the brass powder with an acid and rinsing step, mixing with graphite and binder step, compacting step, heating to remove 
Claims 14-16: Claims 16-18 of the reference application are substantially identical to instant claims 14-16. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 4, 6, 7, 8, and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 3, 6, 7, 8, 12, 13, and 15 make use the term “about” when setting forth ranges (e.g. wt% and length). MPEP 2173.05(b) provides that “about” is an approximation that has been found to be an indefinite relative term in prior cases. To determine if the use is definite one must consider the context of the term as it is used in the specification and claims of the application. The term about is not 
Additionally, claim 15 makes use of the phase “about 0%”. This phrase does not make sense as the value cannot be less than 0% and 0% is already included as the lower bound of the range. Essentially the term “about” is adding ambiguity to the range without gaining any claim scope. Claim 15 is further indefinite as the use of about 0% is confusing. 
Claims 4 and 14-16 are rejected due to dependency on claims 3 or 13. 

Claim 16 recites “substantially free of” one or more elements. MPEP 2173.05(b) provides that “substantially” is an approximation that can be definite. However, in this case it’s not clear if the term has a definite meaning or not. The specification only provides additional context for the term “substantially free” regarding lead being 0.25% or less (Specification US Pg Pub 2019/0283132 [0042]). The claim is indefinite because it is not clear if the elements are required to be not present, only present at impurity levels, or only less than 0.25%wt. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 9, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pg Pub Huang 2018/0355459.
Claims 1, 5, and 9: Huang discloses a lead-free and free-cutting brass and a method of making the same (Abstract and claim 1). Huang discloses the lead content is 0.08% or less ([0017]). Huang discloses forming a brass powder by water atomization ([0023]). Huang discloses mixing the powder with graphite ([0024]). Huang discloses mixing the brass powder with a forming agent including paraffin powder ([0024] and [0028]). This meets a binder as paraffin is an alkane. Huang discloses compacting ([0025] and [0026]). Huang discloses heating the material to remove the forming agent ([0025]). Huang discloses heating and holding in order to sinter the material ([0025] and [0026]). 

Claim 10: Huang discloses cold re-pressing or cold forging ([0026]). This meets the limitation of cold isostatic pressing. 
Claim 12: Huang discloses two sintering steps one at 680-780C ([0025]) and the other at 820-780C ([0026]). Both fall within the range of the second temperature. Huang does not specify the exact temperature where the forming agent is removed. However, during the heating the material covers the entire range. The exact temperature of the first debinding step is a property of the binder (vaporization temperature) and since Huang discloses using the same binder (forming agent) the first temperature where the binder is removed would be the same and the claim is met. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Huang US Pg Pub 2018/0355459.
Claim 6: Huang discloses all the limitations of claim 1. Huang teaches forming a brass rod from the powder ([0045]) which is a cylinder. The rod has a diameter and length but the numerical values are not taught by Huang. However, determining a size of a rod/cylinder would not be a challenge to person of ordinary skill in the given the other teachings. MPEP 2144.05 provides that routine experimentation in order to determine optimum or workable ranges can support a finding of prima facie obviousness. In this case, a person of ordinary skill would be able to test different powder compact sizes in order to determine a suitable part size or to change the part size based on design need. The claimed dimensions are prima facie obvious in view of this. 
Claim 7: Huang discloses all the limitations of claim 1. Huang teaches a copper amount of 52-90% with a balance of Zn ([0017]). Huang teaches a graphite amount of 0.1% ([0042]) with a broad range of 0.06-0.3% in Table 2. Huang does not disclose the claimed copper and graphite ranges but does teach overlapping ranges. MPEP 2144.05 provides that in the case of overlapping ranges a prima facie case of obviousness is present. Thus, the claim is prima facie obvious. 
Claim 8: Huang discloses all the limitations of claim 1. Huang does not specify an inhibitor in the amount of 0.02-0.2%. Huang does teach adding phosphorous in an amount of 0.1-0.99%. The claim specifies that phosphorous is an inhibitor. MPEP 2144.05 provides that in the case of overlapping ranges a prima facie case of obviousness is present. Thus, the claim is prima facie obvious.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Huang US Pg Pub 2018/0355459 as applied to claim 1 above, further in view of Samal (“Production of Copper and Copper Alloy Powders”).
Claim 2: Huang discloses all the limitations of claim 1. Huang does not disclose heat treating the brass powder at the claimed temperature before the graphite mixing step.
Samal is an overview of copper and copper alloy powder production (Samal Title and page 544). Samal teaches that surface oxides can be removed from regular copper powder at reducing temperatures of approximately 700C or more (Samal page 546 col 1). Samal teaches the reduction occurs in a hydrogen environment (Samal page 545 col 1). Oxides present a problem for subsequent sintering and part properties and Samal teaches oxide layers formed during the atomization process cause particles to be misshapen (Samal page 545 col 3 and page 546 col 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the brass powder forming/preparation step (Huang [0023] step A) by adding a high temperature heat treatment in a reducing atmosphere to remove harmful oxides and . 

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Huang US Pg Pub 2018/0355459 as applied to claim 1 above, further in view of Cloran US 3,476,548.
Claims 3 and 4: Huang discloses all the limitations of claim 1. Huang does not teach mixing the brass powder with one of the listed acids. 
Cloran teaches preparing metal alloy powders for compaction and sintering by cleaning with acid (pickling) and rinsing to remove the excess acid (Cloran Abstract). Cloran teaches removing the oxides is beneficial because oxidation, of course, impairs bonding and more importantly results in a final compacted article having poor cleanliness (Cloran col 1 lines 30-32). Cloran teaches the acid may be sulfuric or hydrochloric acid (Cloran col 2 lines 7-8). The water rinse to remove the excess pH would return the pH level to neutral as water has a pH of 7.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the brass powder production step of Huang by cleaning the powder with a sulfuric or hydrochloric acid and then rinsing with water to remove the excess as taught by Cloran in order to prevent harmful oxidation from interfering with the bonding and provide a final product with high cleanliness. Cloran does not specify the amount or concentration of the acid. Cloran does suggest that all of the detrimental oxides are removed from the powder (Cloran Abstract). A person of ordinary skill would be able to determine the concentration of acid solution or solutions need to ensure this. MPEP 2144.05 provides that where the general conditions of a claim are disclosed it is not inventive to discover the optimum or workable ranges by routine experimentation. In this case, the general . 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Huang US Pg Pub 2018/0355459 as applied to claim 1 above, further in view of Daye (“Processing of Powder Metallurgy Bronze and Brass”).
Claim 11: Huang discloses all the limitations of claim 1. Huang teaches compacting the powder (Huang [0025] and [0026]). Huang does not specify the density of the compact. 
Daye is an overview of processing bronze and brass powders including the process of compaction and sintering (Daye page 558 col 1). Daye teaches the compaction performed by conventional powder pressing achieves a density of 80-90% of the theoretical density (Daye Powder Pressing page 558 cols 1-2). Daye teaches that high density parts are desirable as they more closely resemble cast and wrought parts of the same material (Daye page 558 col 1). 
Either the process taught by Huang already would achieve a compaction density of 60% or higher as evidenced by Daye or it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify one of the compaction steps by substituting for a conventional pressing step as taught by Daye because Daye teaches the pressing is conventional and higher density parts are more desirable as they closely represent cast and wrought parts of the same material. 

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Huang US Pg Pub 2018/0355459 in view of Cloran US 3,476,548.
Claims 13 and 14: Huang teaches a lead-free and free-cutting brass and a method of making the same (Huang Abstract and claim 1). Huang teaches the lead content is 0.08% or less (Huang [0017]). Huang teaches forming a brass powder by water atomization (Huang [0023]). Huang teaches mixing the powder with graphite (Huang [0024]). Huang teaches a graphite amount of 0.01% (Huang [0042]) with a broad range of 0.06-0.3% in Table 2. Huang does not disclose the claimed copper and graphite ranges but does teach overlapping ranges. Huang teaches mixing the brass powder with a forming agent including paraffin powder (Huang [0024] and [0028]). This meets a binder as paraffin is alkane. Huang teaches adding 0.001-1.5% forming agent (Huang Abstract) which overlaps the claimed range. Huang teaches compacting (Huang [0025] and [0026]). Huang teaches heating the material to remove the forming agent (Huang [0025]). Huang does not specify the exact temperature where the forming agent is removed. However, during the heating the material covers the entire range. The exact temperature of the first debinding step is a property of the binder (vaporization temperature) and since Huang discloses using the same binder (forming agent) the first temperature where the binder is removed would be the same. Huang teaches heating and holding in order to sinter the material (Huang [0025] and [0026]). Huang discloses two sintering steps one at 680-780C ([0025]) and the other at 820-780C ([0026]). MPEP 2144.05 provides that in the case of overlapping ranges a prima facie case of obviousness is present. The overlapping range present a case of prima facie obviousness. 
Huang does not teach mixing the brass powder with one of the listed acids. 
Cloran teaches preparing metal alloy powders for compaction and sintering by cleaning with acid (pickling) and rinsing to remove the excess acid (Cloran Abstract). Cloran teaches removing the oxides is beneficial because oxidation, of course, impairs bonding and more importantly results in a final compacted article having poor cleanliness (Cloran col 1 lines 30-32). Cloran teaches the acid may be sulfuric or hydrochloric acid. 


Claim 15: Huang teaches the following main composition.
Claim 15
Huang [0017]
Cu 58-65%
52-90%
Graphite 0.05-2%

Sn 0-2%
0.15-0.7%
Mn 0-2%
0.25-3%
Si 0-2%
-
Al 0-2%
0.15-0.9%
Fe 0-2%
-
Ni 0-2%
0.1-1.5%
Antimony 0-2%
-
P 0-2%
0.01-0.79%
Pb 0-0.25%
0.08 or less
Balance Zn
Balance

Huang teaches an example graphite amount of 0.1% ([0042]) with a broad range of 0.06-0.3% in Table 2. The graphite, Sn, Al, Ni, P, and Pb contents fall within the claimed ranges. The Si, Fe, and antimony contents are all zero which land on the end points. The Mn content overlaps the claimed amount and the Cu content encompasses the claimed range. Both situations present a prima facie case of obviousness. MPEP 2144.05. 
Claim 16: Huang teaches an alloy free of titanium as there is none present in either embodiment ([0042] and [0043]). 

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pg Pub 2016/0130685. Similar to primary reference Huang.
Imai, Hisashi, et al. "Development of lead-free machinable brass with bismuth and graphite particles by powder metallurgy process." Materials transactions 51.5 (2010): 855-859. Abstract and Experimental procedure
C.M. Cotell, ASM Handbook, Volume 5: Surface Engineering, Acid Cleaning, 1994. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J KACHMARIK whose telephone number is (571)272-8539.  The examiner can normally be reached on M-Th 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MICHAEL J KACHMARIK/               Examiner, Art Unit 1734                                                                                                                                                                                         
/ANTHONY J ZIMMER/               Primary Examiner, Art Unit 1736